UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-2365


MORER LEE,

                Plaintiff - Appellant,

          v.

EDWARD A. MALLORY, JR.,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:09-cv-02868-RDB)


Submitted:   March 16, 2010                 Decided:   March 22, 2010


Before NIEMEYER, MOTZ, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Morer Lee, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Morer   Lee    appeals       the   district   court’s    order

dismissing his civil complaint.          We have reviewed the record and

find   no   reversible    error.     Accordingly,    we   affirm   for   the

reasons stated by the district court.          Lee v. Mallory, No. 1:09-

cv-02868-RDB (D. Md. Nov. 12, 2009).             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                   AFFIRMED




                                     2